Citation Nr: 0946029	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-26 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1963 to 
June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, granting service connection for bilateral 
hearing loss and assigning a noncompensable disability 
rating, effective January 11, 2006.  In March 2007, the 
Veteran submitted a notice of disagreement (NOD) and 
subsequently perfected his appeal in August 2007. 


FINDING OF FACT

For the period of time on appeal, the Veteran's right ear 
hearing loss had a Numeric Designation of I as per Table VI 
of the VA schedule of ratings; the Veteran's left ear hearing 
loss had a Numeric Designation of VI as per Table VIA of the 
VA schedule of ratings.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss from January 11, 2006 to the present 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in March 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio at 
187.

Further, the April 2006 letter to the Veteran informing him 
of the rating decision also informed him of how VA determines 
the appropriate disability rating or effective date to be 
assigned when a claim is granted, consistent with the holding 
in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  The Veteran has not 
identified any relevant private treatment records that he 
would like VA to obtain.

The RO provided the Veteran with VA-QTC examinations for his 
bilateral hearing loss in March 2006 and August 2008.  The 
examiners considered the Veteran's reported history and 
provided thorough physical examinations, including 
conducting the appropriate audiometric testing.  The August 
2008 examiner noted the Veteran's difficulty hearing warning 
sounds, talking with people and watching television.  The 
Veteran needed to have the sound very high on television and 
face people while talking to them.  Therefore, the Board 
finds that the examinations are adequate for determining the 
disability rating for bilateral hearing loss.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim); Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  Additionally, there is no evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined in August 2008.  See 38 C.F.R. § 3.327(a) (2009).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  See VAOPGCPREC 11-95.  
The Board finds that the VA audiological examinations of 
record are adequate to decide the claim and that a new VA 
audiological examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The VA rating scheme for the evaluation of hearing loss 
provides ratings from noncompensable to 100 percent based on 
the results of controlled speech discrimination tests 
together with the results of puretone audiometry tests which 
average puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz.  See 38 C.F.R. § 4.85 (2009).  The evaluation of 
hearing impairment applies a formula which is essentially a 
mechanical application of the VA Schedule for Rating 
Disabilities to numeric designations after audiology 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Using Table VI in 38 C.F.R. § 4.85, the puretone average and 
speech recognition score are combined to give each ear a 
numeric designation for use on Table VII to determine the 
correct disability level.  Alternatively, Table VIA uses only 
the puretone averages to give each ear a numeric designation.

The regulations have two provisions for evaluating Veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under § 4.85 because the speech 
discrimination test may not reflect the severity of 
communicative functioning that veterans experience.  See 64 
Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) 
indicates that if puretone thresholds in the specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz are each 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIA, whichever results in a higher evaluation.  
This provision corrects the fact that with a 55-decibel 
threshold level (the level at which speech becomes 
essentially inaudible) the high level of amplification needed 
to attempt to conduct a speech discrimination test would be 
painful to most people, and speech discrimination tests may 
therefore not be possible or reliable.  See 64 Fed. Reg. 
25209 (May 11, 1999).  Additionally, 38 C.F.R. § 4.86(b) 
indicates that if the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, an 
evaluation can be based on either Table VI or Table VIA, 
whichever results in a higher numeric designation, and that 
designation will then be elevated to the next higher Roman 
numeral.  This provision compensates for a pattern of hearing 
impairment that is an extreme handicap in the presence of any 
environmental noise, and a speech discrimination test 
conducted in a quiet room with amplification of sound does 
not always reflect the extent of impairment experienced in 
the ordinary environment.  In this case, audiometric results 
from the August 2008 VA examination meet these criteria for 
the left ear under 38 C.F.R. § 4.86(b).  As such, the 
Veteran's right ear hearing loss can only be evaluated under 
Table VI; however, his left ear hearing loss may be evaluated 
under either Table VI or Table VIA.

The Board notes that the Veteran submitted several statements 
from friends, family, and work supervisors in support of his 
claim.  Although the Veteran and his friends, family, and 
work supervisors, as laypeople, are competent to attest to 
the presence of symptoms of hearing loss, it is now well 
established that laypersons, without medical training, are 
not competent to relate those symptoms to a particular 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2009) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  While they can 
describe what they experience or witness, they are not able 
to provide competent evidence as the audiometry or measured 
level of the Veteran's hearing loss to support a higher 
disability rating.

The Board also notes that the VA treatment records indicate 
that the Veteran was seen in January 2006 for hearing loss.  
At that time, the VA audiologist noted that the Veteran had 
mild to severe sensorineural hearing loss bilaterally and 
that he had speech discrimination scores of 100 percent 
bilaterally.  However, the audiologist did not provide the 
numerical findings from the audiogram.  For this reason, the 
January 2006 VA treatment record does not conform to VA's 
rules for use in rating the disability.

The Veteran underwent a VA-QTC audiological examination in 
March 2006.  At that time, the puretone thresholds, in 
decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
35
60
70
LEFT
25
65
70
75

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 90 percent in the left 
ear.  Puretone threshold averages were 49 decibels for the 
right ear and 59 decibels for the left ear.  According to 
38 C.F.R. § 4.85, the right ear had a designation of I and 
the left ear had a designation of III, according to Table VI.  
The point where I and III intersect on Table VII indicates a 
disability rating of 0 percent.

The Veteran underwent a second VA-QTC audiological 
examination in August 2008.  At that time, the puretone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
RIGHT
30
40
70
85
LEFT
30
75
75
75

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 88 percent in the left 
ear.  Puretone threshold averages were 56 decibels for the 
right ear and 64 decibels for the left ear.  According to 
38 C.F.R. § 4.85, the right ear had a designation of I, 
according to Table VI.  Additionally, as the Veteran has been 
noted as having puretone thresholds of 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz for the left 
ear, the alternate method of rating exceptional patterns of 
hearing as defined in 38 C.F.R. § 4.86(b) is to be applied 
for the left ear.  Under this criteria, this examination 
results in the assignment of a hearing acuity of Level VI in 
the left ear.  The point where I and VI intersect on Table 
VII indicates a disability rating of 0 percent.

Therefore, in light of the fact that the Veteran's hearing 
acuity was tested on two separate occasions and both 
evaluations resulted in a 0 percent disability rating, the 
Board finds that, from January 11, 2006 to the present, the 
Veteran's hearing loss warranted a noncompensable disability 
rating.  Thus, an increased rating for that time period is 
not appropriate.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry; that is, whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, 
if the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which 
may be considered to be exceptional or unusual with respect 
to the Veteran's service-connected bilateral hearing loss.  
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the usual 
rating criteria.  The Board acknowledges that the Veteran and 
his work supervisors assert that he had difficulty answering 
phones, hearing freezer and cooler warning signals, and 
communicating with others at work.  See Veteran's VA Form 9, 
August 2007; supervisor statements, March 2007.  It is also 
recognized that the Veteran must turn up the volume to watch 
television.  However, there is no indication that the 
Veteran's hearing loss affected his ability to maintain 
employment. (A November 2005 VA primary care treatment note 
indicated that the Veteran was a retired chiropractor.)  
Thus, the Board finds that the Veteran's bilateral hearing 
loss has not been shown to cause marked interference with 
employment beyond that contemplated by the rating schedule.  
Further, it has not necessitated frequent periods of 
hospitalization.

Additionally, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).  In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of veterans as reflected in a real life 
industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 
1994).  Accordingly, the Board finds that functional 
impairment due to hearing loss that is compounded by 
background or environmental noise is a disability picture 
that is considered in the current schedular rating criteria.  

Therefore, the Veteran's difficulty in communicating with 
others is a factor contemplated in the regulations and rating 
criteria as defined.  In short, the evidence does not support 
the proposition that the Veteran's bilateral hearing loss 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).  
Thus, referral of this issue to the appropriate VA officials 
for consideration of an extraschedular evaluation is not 
warranted in this case.

Additionally, the Board also notes that there is no 
indication in the medical evidence of record that the 
Veteran's symptomatology warranted other than the currently 
assigned noncompensable disability rating throughout the 
appeal period.  As such, assignment of staged ratings is not 
warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to 
an initial compensable disability rating for bilateral 
hearing loss must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
increased initial rating, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


